Citation Nr: 1733344	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  14-18 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to December 15, 2014, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1962 to November 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which awarded service connection for bilateral hearing loss and assigned a noncompensable rating.

In a September 2016 rating decision, a Decision Review Officer (DRO) increased the Veteran's rating for hearing loss to 30 percent, effective December 15, 2014.  The Board notes that the Veteran's filed a Notice of Disagreement (NOD) and a substantive appeal as to the issue of entitlement to an effective date prior to December 15, 2014 for that 30 percent rating.  Specifically, he asserts that his 30 percent rating should extent back to his NOD dated in December 2012.  See May 2017 Board Hearing Transcript (Tr.) at 6.  However, such a determination is part and parcel of the Board's assessment as to the appropriate rating assigned to his hearing loss since the effective date of service connection, or July 23, 2012.  Since the Veteran does not seek an effective date prior to July 23, 2012, for the award of service connection for hearing loss, but instead argues his hearing loss should be increased to 30 percent for an earlier portion of the appeal period, the issue is most appropriately characterized as an increased rating claim, as reflected on the title page.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of the hearing has been associated with the record.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

During his Board hearing, the Veteran testified that his bilateral hearing loss worsened since his last VA audiological examination, which was conducted in December 2014.  See May 2017 Board Hearing Tr. at 5.  As such, remand is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Moreover, a review of the record also reveals that the Veteran is in receipt of continuing VA treatment for his bilateral hearing loss.  However, complete records of his VA treatment dated since May 2013, have not been associated with the claims file.  Thus, upon remand, all outstanding VA treatment records dated since May 2013 should be associated with the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records dated since May 2013. 

2.  Then schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims file should be reviewed by the examiner.  The examiner is to conduct all appropriate testing and the results should be reported in detail.  

The examiner should also report all functional effects and occupational impairment associated with the Veteran's hearing loss.
3.  Then, after taking any development deemed necessary, readjudicate the issue on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




